                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


WILLIAM PAYNE,

       Applicant,

v.                                                             CASE NO. 8:15-cv-1267-T-23JSS

SECRETARY, Department of Corrections,

       Respondent.
                                                 /


                                             ORDER

       William Payne applies for the writ of habeas corpus under 28 U.S.C. § 2254

(Doc. 1) and challenges the validity of his state convictions for trespassing, possessing

burglary tools, and criminal mischief, for which convictions Payne serves ten years

imprisonment.1 In ground four of his application Payne contends that his trial counsel

rendered ineffective assistance by not investigating Payne’s competency before trial

despite Payne’s request for a mental health evaluation. Payne claims that he has a

long history of mental illness and was incompetent to stand trial. Payne asserts that he

told his counsel before the trial that Dr. Henry Dee had evaluated him in an earlier and

unrelated case and had concluded that Payne suffered from severe mental disorders

and was not competent to stand trial. Payne claims that at the time of his trial in the



       1
         Because this order discusses other state prosecutions, the state court judgment challenged in
this habeas action is designated as “the trespass case.”
trespass case he lacked the “present ability to consult with his lawyer with a reasonable

degree of rational understanding and a rational, as well as factual, understanding of the

proceedings against him.” (Doc. 1, p. 11) Payne asserts that a pre-trial mental health

evaluation would have resulted in a finding of incompetence to stand trial in the

trespass case.

Background

       In December 2007 — approximately eighteen months before the trial in

the trespass case — Dr. Henry Dee evaluated Payne for competency in a separate

and unrelated criminal case (the “2007 case”). Dr. Dee opined that, although Payne

was “factually competent,” Payne was “realistically not competent.” (Doc. 2, Ex. D,

p. 10) Dr. Dee reported that Payne “harbor[ed] a delusion . . . that his attorney is

in some sort of conspiracy with the State to send him to prison.” Dr. Dee suggested

that “one must try treatment with antipsychotic medications in an attempt to restore

[Payne] to competency” and concluded that Payne met the criteria for involuntary

commitment.2 (Doc. 2, Ex. D, p. 10 and addendum) (italics added)

       In June 2009 a jury convicted Payne in the trespass case. At that time, Payne

faced charges in a separate criminal case (number 08-7105). During his sentencing

in the trespass case Payne pleaded guilty to the charges in case number 08-7105.

(Respondent’s Exhibit 1a, transcript of August 26, 2009, sentencing hearing,


       2
           Despite Dr. Dee’s findings, Payne was deemed competent in the 2007 case, proceeded to
trial, and was acquitted of all charges.

                                               -2-
p. 21–27) After Payne testified during the plea colloquy that he had a history of

mental illness, the judge deferred sentencing in case number 08-7105 so that the judge

could review Dr. Dee’s report. Payne later moved to mitigate his sentence in the

trespass case. (Respondent’s Exhibit 1a, p. 213) At a hearing on the motion the judge

ordered Payne evaluated for competency. Two court-appointed psychologists, Dr.

Henley and Dr. Hartig, opined that Payne was incompetent to proceed in case number

08-7105 but could not determine whether Payne had been incompetent to stand trial in

the trespass case. At a later hearing the judge (1) rejected Payne’s motion to mitigate

sentence in the trespass case and found that Payne had presented no proof that he was

incompetent to proceed to trial in the trespass case but (2) concluded that Payne was

incompetent to stand trial in case number 08-7105.3 (Respondent’s Exhibit 1a,

transcript of February 19, 2010, hearing, p. 67) The state appellate court affirmed

Payne’s convictions and sentences in the trespass case.

Rule 3.850 proceeding

      Payne challenged his convictions and sentences in the trespass case in a state

Rule 3.850 motion for post-conviction relief and alleged that his trial counsel rendered

ineffective assistance by not investigating or inquiring before trial about Payne’s

competency. The state post-conviction court afforded Payne an evidentiary hearing on

ineffective assistance of counsel. At the hearing both Payne and trial counsel testified.



       3
           The state ultimately nolle prossed the charges in case number 08-7105.

                                                   -3-
Payne testified that he has suffered from paranoid schizophrenia since he “was about

11 or 12 in foster care.” Payne testified that he takes medication for schizophrenia

but was not medicated at the time of trial. According to Payne, when he is not

medicated he “begin[s] to hear things and see things, there are voices talking to me

and sometimes they yell at me and they tell me different things. They tell me people

are plotting against me . . . [and] . . . not to trust people.” (Respondent’s Exhibit 6,

transcript of May 31, 2013, hearing p. 9) Payne testified that at the time of trial he

heard voices that told him his counsel was both trying to “trick” him and plotting

against him. (Respondent’s Exhibit 6, transcript of May 31, 2013, hearing, p. 10)

      The state post-conviction court denied this ground as follows (Respondent’s

Exhibit 6a, Final Order Denying Motion for Post-Conviction Relief, pp. 1–4):

             When competency issues are raised, “the focus of the prejudice
             inquiry is on actual prejudice, whether, because of counsel’s
             deficient performance, the defendant’s substantive due process
             right not to be tried while incompetent was violated. In order
             to establish prejudice, the defendant must set forth clear and
             convincing circumstances that create a real, substantial and
             legitimate doubt as to the movant’s competency.” Thompson v.
             State, 88 So. 3d 312, 319 (Fla. 4th DCA 2012). The question
             becomes “whether the defendant has sufficient present ability
             to consult with counsel with a reasonable degree of rational
             understanding and whether the defendant has a rational, as well
             as factual, understanding of the pending proceedings. Fla. R.
             Crim. P. 3.211 (a)(1).

             As to the first prong of Strickland, the Court finds that there
             was deficient performance on the part of trial counsel. The
             client conference notes of trial counsel were introduced at
             the evidentiary hearing. As early as November 11, 2008,
             [counsel] referenced a possible mental health evaluation for
             case CF08-007105, but not for the above-cited case. For


                                             -4-
               unexplained reasons, Defendant[4] did not think that the
               mental health evaluation needed to include this case.1 At that
               attorney-client conference, counsel also noted that Defendant
               has seen Dr. Dee for a mental health evaluation and that after
               discussions with trial counsel about Dr. Dee, the defendant
               would be okay seeing a different doctor this time around. On
               April 7, 2009, counsel’s client conference notes indicate that she
               intended to complete a mental health evaluation in this case and
               there is a note reminding her to obtain Dr. Dee’s evaluation of
               Defendant and to get his application to Peace River.2 Counsel
               also noted in her case file notes that she would bring Defendant
               two releases of information so that she could obtain his medical
               records including records from Dr. Dee.3 On June 4, 2009,
               counsel again references Dr. Dee and his report, and obtaining
               medical release forms in her case file notes. This meeting appears
               to be a follow up to the letter written by Defendant which was
               filed on May 28, 2009. In that letter, the Defendant mentions that
               counsel has failed to send him medical releases.

                      1. During her testimony [counsel] stated that
                      mental health issues can be a defense strategy. The
                      Court disagrees but is mindful of that position of
                      trial counsel in how this case was handled.

                      2. The Court would note that it is concerned with
                      [counsel]’s candidness and complete truthfulness
                      before the Court. In a hearing conducted on
                      August 26, 2009, [counsel] told the Court that “I
                      don’t know of any report, Judge. I’m not aware of


       4
         Counsel testified at the evidentiary hearing that her case file includes notations from a
November 2008 jail visit with Payne (Respondent’s Exhibit 6, transcript of May 31, 2013, evidentiary
hearing, pp. 54–55):

               Q: And during the visit, did you at any point notate that the defendant
               wanted the mental health evaluation?

               A: In two places. . . . The first says, defendant says mental health
               evaluation does not need to include this case; and the second
               one says, defendant wants mental health evaluation, has been
               at — it looks like — CSU and had seen Dr. Dee, note defendant’s
               interviews — interview form from when he was interviewed by
               investigator when we were first appointed, shows never treated for
               mental health problems. And then the next notation, I discussed Dr.
               Dee with defendant, saw Dee long ago, agreed to see different doctor.

                                                -5-
       one.” Defendant had to tell the Court that Dr. Dee
       had previously evaluated him. Counsel then told
       the Court, “I don’t have a report from Dr. Dee in
       any of my files.” [Counsel]’s assertion is in direct
       contradiction to her pretrial notes contained in her
       file.

       3. Defendant wrote a letter on May 26, 2009,
       to the Court indicating that his counsel had not
       brought him the releases. As of July 10, 2009,
       counsel is still writing in her notes that she needs
       to obtain medical records.

The report written by Dr. Dee submitted to the Court in January
2008 in [the 2007 case] . . ., which concluded with a jury trial
and acquittal only months before Defendant was arrested in this
new case, indicated that the Defendant should be involuntarily
committed so that treatment with antipsychotic medications
could be tried in an effort to restore Defendant to competence.
The defendant in that case was also represented by the Public
Defender. This report by Dr. Dee was contained in the Public
Defender’s file and could have easily been obtained by [counsel]
within her office. Counsel testified at the evidentiary hearing that
if she had had this report, she would have requested a mental
health evaluation. However, counsel was aware of the report and
did not retrieve it from her office[’]s file. The Court can think of
no strategic reason for not investigating Defendant’s competency
when Defendant repeatedly mentioned having mental health
problems and the trial counsel discussed getting an evaluation
in one case in which she represented him, but not the other.
Defendant even testified that he told counsel that there was a
report that found him incompetent and Defendant wanted to
know why he was found to be such. It would have been easy
enough for trial counsel to retrieve Dr. Dee’s report from the
office files, and request a mental health evaluation. Counsel’s
performance was grossly deficient and deceptive to the Court.

The Court does not find the Defendant to be prejudiced. In
December 2007, Dr. Dee evaluated the Defendant’s competency
in [the 2007] case . . . upon the motion of the assistant public
defender. His report with the two page clarification is admitted in
evidence at this hearing. Dr. Dee determined the Defendant to be
factually competent to proceed but realistically not competent.
Defendant understood the nature of his charges, the role of the


                                -6-
               various participants, and could explain the facts surrounding his
               case. However, Defendant also believed that his counsel was
               conspiring with the State to send him to prison. The trial judge
               found him competent and he was acquitted at trial.

               In December 2009, both Dr. Hartig and Dr. Henley evaluated
               the Defendant’s competency after the issue was raised at the
               26 August sentencing hearing. Dr. Hartig determined that the
               Defendant could appreciate his charges and the range and nature
               of the possible penalties, could manifest appropriate courtroom
               behavior and testify relevantly. The only issue Dr. Hartig had
               was that the Defendant did not seem to understand the adversary
               nature of the system and did not have the capacity to disclose
               pertinent facts to his attorney as he believed she was conspiring
               against him. The only unacceptable criteria Dr. Henley found
               was that the Defendant did not have the ability to work with his
               attorney as he thought she was plotting against him. These are
               both consistent with Dr. Dee’s conclusions.

               Obviously the Court does not have an evaluation for the time
               period right before the trial at issue in this motion due to the
               deficiency in counsel’s performance. However, the Court has
               reviewed the record, transcripts and recorded proceedings of the
               three cases cited above. During the case at issue, it does appear
               that the Defendant was trying to work with counsel. Defendant
               would send letters to [counsel] indicating a desire to review the
               transcripts and case law.[5] He even contacted other assistant
               public defenders in the office to get certain things accomplished.
               From trial counsel’s notes, it appears that the Defendant was
               forthcoming in his communication with counsel and several
               discussions were had on the mental health issue alone. During a
               hearing held in CF08-7105 on January 23, 2009 on a motion to
               suppress, Defendant became a witness and was questioned by
               counsel and the trial judge, and not only answered appropriately
               and coherently, but he was cooperative with counsel.4 At no
               point in the instant case did the Defendant file a Motion to
               Dismiss trial counsel and bring to the Court’s attention any
               issues the Defendant was having with counsel’s performance.5
               Defendant even participated in jury selection. All of this belies


       5
          Payne testified at the evidentiary hearing that another inmate helped him to both write the
letter and prepare a diagram for counsel to review after the inmate “read all my stuff” in exchange for
Payne giving him food. (Respondent’s Exhibit 6, transcript of May 31, 2013, evidentiary hearing,
pp. 15–25)

                                                 -7-
              the notion that he thought his counsel was conspiring with the
              State to send him to prison.

                      4. The Court has attached to this order a transcript
                      and a CD of the electronic recording of those
                      proceedings as the transcript fails to convey the
                      demeanor, voice inflection, responsiveness, and
                      spontaneity of the defendant in his testimony.

                      5. Defendant did file a Motion to Dismiss Counsel
                      in [the 2007 case] and was successful. Regional
                      counsel was then appointed to represent the
                      Defendant in that case. Defendant was aware of
                      the procedure to bring to the Court’s attention a
                      dissatisfaction with counsel and did not do so in
                      the present case.

              The Court does not find that there is real, substantial and
              legitimate doubt concerning the Defendant’s competency at the
              time of the trial in this case.

       Strickland v. Washington, 466 U.S. 668, 697 (1984), governs an ineffective

assistance of counsel claim and requires proof of both deficient performance and

consequent prejudice. As the state post-conviction court concluded, Payne satisfies the

deficient performance requirement. To establish prejudice, Payne “must show that

‘there was a reasonable probability that he would have received a competency hearing

and been found incompetent had counsel requested the hearing.’” Pompee v. Sec’y, Fla.

Dep’t of Corr., 736 F. App’x 819, 824 (11th Cir. 2018)6 (quoting Lawrence v. Sec’y, Fla.

Dep’t of Corr., 700 F.3d 464, 479 (11th Cir. 2012) (emphasis in original)). The record

suggests that Payne might satisfy Strickland’s prejudice requirement.



       6
         “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. Rule 36-2.

                                               -8-
      The state post-conviction court’s order denying Payne’s ground of ineffective

assistance of counsel fails to acknowledge that Payne told the judge at the sentencing

hearing that he “went to Peace River to try to get my medication . . . [b]ut I caught

these other charges . . . before I could get the treatment I was trying to get.”

(Respondent’s Exhibit 1a, transcript of August 26, 2009, sentencing hearing, p. 24)

The state post-conviction court’s order also does not acknowledge that only six

months after his sentencing in the trespass case, both Dr. Henley and Dr. Hartig

found Payne incompetent. Dr. Hartig’s conclusion was based in part on Payne’s

school records and jail records from 2008 while Payne was awaiting trial in the

trespass case. According to Dr. Hartig, the jail records “[d]idn’t indicate that [Payne]

had any treatment in 2009 . . . [b]ut in 2008 he was expressing paranoid delusions.”

(Respondent’s Exhibit 1a, transcript of February 19, 2010, competency hearing, p. 37)

      The record suggests that (1) Payne might satisfy Strickland’s prejudice

requirement and (2) the state post-conviction court’s conclusion that Payne suffered

no prejudice from trial counsel’s deficient performance is unreasonable under

28 U.S.C.§ 2254(d). After considering all aspects of this action, the district court

determines that appointing counsel to represent Payne is necessary for resolution

of this ground of ineffective assistance of counsel.

      Accordingly, this action is referred to the Magistrate Judge for the limited

purpose of appointing counsel to represent Payne. This action is

ADMINISTRATIVELY CLOSED AND STAYED until briefing is complete.

                                            -9-
Counsel for Payne has until TUESDAY, JULY 2, 2019, to file a supplemental

pleading addressing only the merits of ground four, with specific discussion on:

(1) the application of AEDPA deference, (2) whether the state post-conviction court’s

determination that Payne suffered no prejudice as a result of counsel’s deficient

performance is unreasonable under 28 U.S.C. § 2254(d), and (3) whether Payne is

entitled to de novo review of the merits of ground four. The respondent must respond

to Payne’s supplemental pleading within twenty-eight days and Payne may reply

within twenty-one days.

      ORDERED in Tampa, Florida, on April 4, 2019.




                                          - 10 -
